Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 9/1/22.  In the reply, the applicant amended claims 1-2.  Claims 1-8 are pending.


Allowable Subject Matter
3.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Again, the plurality of spacers are not found in the art in concatenation with the other elements of the independent claim.  Claim 3 is objected to based on its dependence on claim 2.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McArthur (US 5,820,565).  McArthur discloses: 
A flush device (Fig. 3) comprising: a first housing 46 provided with a first flow path having a central axis; a second housing 56 provided with a second flow path extending along the central axis, the second housing being coupled to the first housing; a flow control device 52 including: a base 139,142 located between the first flow path and the second flow path (Fig. 6); a protrusion 152,154 having a base end on a side of the base and a leading end located inside the first flow path, the protrusion extending along a central axis from the base end toward the leading end; and a through hole 81 extending along the central axis through both the base and the protrusion to connect the first flow path to the second flow path in fluid communication; and an elastic member 60 provided around the base of the flow control device to seal off a space between the first flow path and the second flow path; wherein the elastic member is configured to be deformable to form a gap between the elastic member and an outer periphery of the base of the flow control device, thereby forming a bypass flow path 123 for further fluid communication between the first flow path and the second flow path (see Fig. 7), the protrusion of the flow control device is provided on its outer periphery with a plurality of fitting projections 146, and the first housing has an inner periphery defining the first flow path, the inner periphery being provided with a plurality of fitting receiving portions 148 each being fitted to each of the plurality of fitting projections.
The protrusion 152,154 is disposed with a predetermined interval away from the inner periphery defining the first flow path 50, see Fig 6. (the layout of the parts creates an inherent predetermined interval as the elements are separate and thus have a space between them or a predetermined interval—it is not until claim 2 when there is an actual element, the plurality of spacers, which create a predetermined interval)
Claim 6: The flush device 10 (Fig. 3) further comprising a pair of wings 160, the pair of wings each including: a shaft portion extending parallel to the central axis, the pair of wings each being supported by the first housing and the second housing so as to rotate around the shaft portion; and a pressing portion 164 for pressing and deforming the elastic member. Fig. 3
Claim 7: wherein the elastic member 60 includes a positioning marker (C9L63-67) provided integrally with the elastic member.
Claim 8: An irrigation line comprising: the flush device 10 (C1L6-8) according to claim 1 (see above, claim 1)

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of Elton et al. (US 2010/0007134) (“Elton”).
McArthur discloses the invention as substantially claimed but instead of the first and second housing being coupled together, in McArthur both housing pieces are clamped to a connecting plate 168 (Fig. 3).  However, Elton, in the analogous art, teaches the first 100 and second 200 housing members being coupled together directly via a coupling mechanism including a claw provided at an end of one of the first housing and the second housing, and a claw receiving portion provided at an end of the other of the first housing and the second housing, the claw receiving portion being fitted to the claw (Figs. 5a-b,6a-b, 9, 12, 13); wherein the coupling mechanism includes an arm extending from the claw receiving portion toward one of the first housing and the second housing, and an arm receiving portion provided at an end of one of the first housing and the second housing to receive the arm for restricting relative rotation of the first housing with respect to the second housing see again Figs. 5a-b,6a-b, 9, 12, 13.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting plate of McArthur with the coupling mechanism as taught by Elton to directly connect the first and second housing members together.

Response to Arguments
11.	Applicant's arguments have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention.  The subject matter previously indicated (and again indicated) as allowable subject matter was not amended into the independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783